DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 9/9/2021 "Restriction Requirement," the 10/6/2021 Response elects, without, GROUP II (directed to the process claims) and Species A4B3 and contends that claim 6 is withdrawn. 
The Response identifies claim 7 as withdrawn , but fails to list claim 6 as withdrawn. Claim 7 depends from claim 6 and both are hereby withdrawn. 
Only for the sake of expediency, claim 6 is provisionally examined on merits herein, pending a confirmation that it is withdrawn. Claim 7 is hereby withdrawn, as expressly identified by the 10/6 Response. 
The 9/9/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
02.	The 10/6/2021 Response including the Amendment to the specification is objected to under 35 U.S.C. § 132(a) because the Response "introduce[s] new matter into the disclosure of the invention." 
The following is a quotation of 35 U.S.C. § 132(a): 
Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention.
35 U.S.C. § 132(a), therefore, forbids an "amendment [in a response to an Office Communication from] introduc[ing] new matter into the disclosure of the invention."
The 10/6 Amendment to the specification includes amending the specification to recite:
1. "Accordingly, the height H2 of SRAM SRAM 
2. "In an embodiment, the first filler cell comprises a first part of the first top boundary contacting the first bottom boundary of the first row of standard cells," without a showing wherein the support lies for such an amendment.
In PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 86 U.S.P.Q.2d 1385 (Fed. Cir. 2008), fn. 3, the Federal Circuit described "new matter" as the "added matter not present in [an] earlier application." And PowerOasis, the Federal Circuit upheld a lower court's summary judgement of invalidity of claims in a CIP over prior art reference(s) temporally between when an earlier application was filed and when the CIP, adding the new matter, was filed. 
On summary judgment, the district court had determined that the asserted claims were not entitled to the priority date of the Original Application because the claims found support only in the new matter of the CIP, and thus were not entitled to the effective filing date of the Original Application. The Federal Circuit in PowerOasis reasoned that, to find support and thus be entitled to the effective filing date of the Original Application, the claims must be either actually or inherently supported by the written description of the Original Application. The Federal Circuit in PowerOasis thus found "new matter" to be the part of the CIP that is neither actually nor inherently part of the disclosure of the Original Application. 
The 10/6/2021 Response fails to provide any direction as to where the disclosed invention, as originally filed, supports the scope of the above features the Response introduces into the disclosed invention. 
35 U.S.C. § 132(a) states: "No amendment shall introduce new matter into the disclosure of the invention."
Accordingly, the 10/6/2021 Response is objected to as violating 35 U.S.C. § 132(a). See M.P.E.P. §2163.06I. 
In response to this objection, therefore, Applicant may cancel the new matter identified above, introduced by the 10/6/2021 Response, or "specifically point out the support for [the 10/6/2021] amendments made to the disclosure." See, for example, See M.P.E.P. §2163.06I.
35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
35 U.S.C. § 112 Rejections of the Claims
03.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
04.	Claims 1-6, 8-10, and 21-30 are rejected under 35 U.S.C. § 112(b) 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, use of "laying out" as a claim step and "layout" raises questions about their scope as they affect the scope of the claim to be avoided. 

A person skilled in the art, therefore, would not know whether the claims, in fact, require the specifics or whether the claims are merely reciting planning and thus would not be on notice of the bounds of the protected invention that she must avoid infringing. See, for example, Biosig Instruments, Inc. v. Nautilus, Inc., 715 F.3d 891, 106 U.S.P.Q.2d 1554 (Fed. Cir. 2013) (stating that "the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent." Citation deleted).
Additionally, claim 26, and claims depending therefrom, reciting "integer times of the common factor" does not make sense. 
Claims 1-6, 8-10, and 21-30, therefore, have indefinite scopes. 
Accordingly, claims 1-6, 8-10, and 21-30 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
The claims being definite is a threshold issue to determining scope of the claims and thus determining their patentability over the prior art. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claims, from which the remaining claims depend, and because the noted features appear to be important for the disclosed invention. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). And M.P.E.P. § 2173.05(b) explicitly notes that "[w]hen relative terms are used in claims wherein the improvement over the 
35 U.S.C. § 112 (a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Statutory Basis of Rejection - Patent Subject Matter Ineligible
05.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Rejection of the Claims for Being Patent Subject Matter Ineligible
06.	Claims 1-6, 8-10, and 21-30 are rejected for being Patent Subject Matter Ineligible.
Specifically, claims 1-6, 8-10, and 21-30 are rejected under 35 U.S.C. § 101 because they are directed to "laying out … ," as in planning, without any meaningful post "laying out" processing of any material. See, for example, M.P.E.P. § 2106.04(a)(2).

The claims, therefore, fail to include additional required elements that are sufficient to amount to significantly more than just performing the recited mental planning out.
Accordingly, claims 1-6, 8-10, and 21-30 are unpatentable for failing to be Patent Subject Matter Eligible.
CONCLUSION 
07.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814